SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D/A (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13D-2(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 2) DIVIDEND AND INCOME FUND (Name of Issuer) Common Stock (Title of Class of Securities) 25538A204 (CUSIP Number) John F. Ramirez, Esq. Bexil Securities LLC 11 Hanover Square New York, NY 10005 212-785-0400 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 21, 2012 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The Information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 25538A204 Page 1 of9 Pages 1 Names of Reporting Persons Bexil Securities LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions)
